Citation Nr: 0638332	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
degenerative joint disease of the lumbar and cervical spine, 
to include as secondary to the service connected a shell 
fragment wound of the left temporal bone.

In a February 2006 decision, the Board remanded these issues 
for further development.


FINDINGS OF FACT

1.  A disability of the lumbar spine was first demonstrated 
many years after service, and is not the result of a disease 
or injury in service, or secondary to a service connected 
disease or injury.

2.  A disability of the cervical spine was first demonstrated 
many years after service, and is not the result of a disease 
or injury in service, or secondary to a service connected 
disease or injury.



CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was 
neither incurred in nor aggravated by military service, nor 
may it be presumed to have been incurred therein, nor is it 
secondary to any service- connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 2002 & Supp 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  Degenerative joint disease of the cervical spine was 
neither incurred in nor aggravated by military service, nor 
may it be presumed to have been incurred therein, nor is it 
secondary to any service- connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In a letter issued in August 2002, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the August 2002 
VCAA letter contained a notation that if there was any other 
evidence or additional information that would support his 
claim, the veteran should inform the VA.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal. 

In April 2005, the veteran acknowledged that he had actual 
knowledge of the need to submit relevant evidence in his 
possession, as he submitted additional evidence pertaining to 
his claim. 

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the August 2002 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claims are being denied, no rating is being given 
and no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained records of treatment reported by the 
veteran, including service medical records, VA medical center 
(VAMC) records and private medical records.  

Additionally, the veteran underwent a VA examination October 
2002 addressing the disorders at issue on appeal.  The Board 
notes that while the examiner did not review the claims 
folder, the examiner did review opinions in support of the 
veteran's claim from his physician and chiropractor, 
considered an accurate history furnished by the veteran, and 
conducted necessary diagnostic studies.  The examination and 
opinion are, therefore, adequate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for a psychosis and degenerative arthritis 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year subsequent 
to discharge from service.  38 U.S.C.A. §§ 1101,1112, 1113: 
38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id. 
In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected shell fragment wound of the left 
temporal bone and his claimed degenerative joint disease of 
the lumbar spine and cervical spine.  As such, no action is 
required to establish the "baseline level of severity" of 
his service-connected shell fragment wound of the left 
temporal bone and the newly enacted provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

In April 1969, the veteran sustained multiple fragment wounds 
when a booby trap exploded.  His May 1969 separation 
examination noted that he had a fracture of the left distal 
fibula as well as well-healed fragment wounds of both lower 
extremities, back and behind the left ear.  A disability of 
the back or neck was not reported.

A January 1970 report of VA examination noted the veteran's 
shell fragment wounds.  On examination of the musculoskeletal 
system all ranges of motion were found to be good.  No 
abnormality of the low back or neck was reported.

In June 1992, the veteran was seen by John Feldenzer, M.D.  
It was reported that the veteran had noticed a tingling in 
the right thumb and forefinger over the past four to five 
months.  This had had a gradual onset and not been 
precipitated by any injury or event.  

In August 1992, the veteran underwent an anterior cervical 
disckectomy at Roanoke Memorial Hospital for treatment of C5-
6 spondylosis.

In October 1997 the veteran underwent a bilateral C6-7 
cervical laminotomy and foraminotomy for right greater than 
left radiculopathies.

In April 2001, the veteran presented for a private 
neurosurgical consultation as he had various complaints 
involving his neck and upper extremities.  The physician 
noted that the veteran's various complaints were related to 
his underlying cervical spondylosis.  There were no physical 
findings of active radiculopathy as confirmed by recent 
electrodiagnostic tests.

In July 2001, a private treatment shows that the veteran was 
seen with complaints of continuing low back pain and known 
degenerative changes on the LS spine x-ray.  An examination 
of the lumbar spine revealed mild narrowing of the L4-5 and 
L5-S1 disc spaces.  There was also a metallic object 
projecting to the left and posterior to the L4 vertebral 
body.

In August 2001, Sander W. Leivy, M.D., reported that the 
veteran began noticing left buttock pain with radiating 
discomfort in early July 2001.  The veteran reported the 
history of shrapnel injuries while serving in Vietnam in 
1969.

In September 2001, the veteran underwent a CT scan as a 
result of complaints of lumbar pain.  The myleogram showed 
the veteran's vertebral bodies to be in normal alignment but 
mild anterior defects were seen at L3-4 and L4-5.  There was 
a double density sign with nerve root impingement at the L5-
S1 most likely representing a disc herniation.

Also in September 2001, the veteran was noted to have had a 
three month history of low back pain radiating to his left 
lower extremity with associated numbness and tingling 
involving the last three toes on his left foot.

In an April 2002 letter, Clifford A. Nothingham, M.D., 
reported that the veteran had been his patient for "twenty 
some years." He noted that over the years the veteran had 
experienced pain in his arms, neck, back and legs and had 
undergone surgery.  The veteran was currently not working as 
a result of a herniated disc in his lower back.  The 
physician believed that the veteran's neck and back problems 
could have possibly been as a result of the veteran's 
injuries that he sustained while in the military in 1969.

In an August 2002 letter, the veteran's private chiropractor 
stated that the veteran was under his care for treatment of 
cervical and lumbar conditions of the spine.  The veteran 
suffered from chronic cervical and lumbar sublaxation which 
have lead to degenerative spondlytic changes at multiple 
spinal levels.  These degenerative changes commonly occur 
after severe traumas or long term wear and tear to the spine.  
The chiropractor concluded that there was a high probability 
that these problems were related to traumas that occurred 
during the veteran's tenure in the military.

In October 2002, the veteran underwent a VA examination to 
evaluate his claimed conditions.  The veteran reported that 
he had intermittent numbness in his fingers but was not 
complaining of significant neck pain.  However, the pain in 
his low back was constant.

An examination of his spine showed no cervical tenderness.  
The range of motion of his cervical neck was also normal.  
The lumbar spine was tender to palpitation from L4 through 
S5.  

Diagnostic tests of the LS spine revealed mild degenerative 
change at L5-S and L4-L5 level.  There was significant 
osteopenia involving the vertebral bodies.  Diagnostic tests 
of the cervical spine revealed a previous fusion at the C5-C6 
level.  At other levels, minimal degenerative changes were 
seen.

The diagnosis was degenerative joint disease of the lumbar 
and cervical spine.

The examiner noted his review of letters from the veteran's 
private physician and chiropractor which indicate that the 
veteran had no complaints related to his neck and lower back 
prior to 1992.  The examiner concluded that it was more 
likely than not that if he sustained injury to his cervical 
or lumbar spine that complaints would have shown up sooner 
than 23 years after his discharge from service.  
Additionally, X-rays had determined that none of the shell 
fragments have moved over the years.

The examiner concluded after reviewing the medical record, 
that it was least likely that the veteran's current neck and 
low back problem were directly related to his service 
connected disability.  

I.  Lumbar Spine Analysis

With regard to the elements of service connection, the 
veteran has reported a fall when wounded in 1969.  The 
service medical records document the injury, and as the fall 
occurred in combat, it is presumed to have occurred.  
38 U.S.C.A. § 1154(b) (West 2002).

The record also indisputably documents a current disability 
of the lumbosacral spine.  Thus, two of the three elements of 
service connection are established.

While the records show a fragment wound in the area of the 
back as a result of the injury in April 1969, the record does 
not show any disability involving the lumbar spine findings 
of arthritis in the veteran's lumbar spine until 2001.  

The absence of any documented low back complaints in the 
decades immediately following service is significant given 
that the veteran received a VA orthopedic examination in 
1970, and received extensive treatment for his cervical spine 
disability beginning in 1992.  In other words, there were 
many occasions when the presence of a low back disability 
could have been noted, but it was not.  This negative record 
weighs against finding a relationship between the current low 
back disability and events in service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Of course a disability first noted after service could be 
service connected if all the evidence shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).  Such is not the 
case here.

The veteran's private physician and a chiropractor have 
provided competent evidence of a potential relationship 
between the current low back disability and service, but they 
did not account for the long delay between service and the 
initial manifestations of the low back disability.  

The VA examiner did consider an accurate history and the 
opinions of the private physician and chiropractor.  The VA 
examiner provided a rationale for his opinion that was 
consistent with the record.  For these reasons the Board 
finds the VA examiner's opinion to be the most probative.  
Because the most probative opinion is against the claim and 
there is no evidence of a low back disability for many years 
after service, the Board concludes that the preponderance of 
the evidence is against the grant of direct service 
connection for a low back disability.

Degenerative joint disease of the lumbar spine was first 
reported in 2001, decades after service.  Accordingly, it may 
not be presumed to have been incurred during service as it 
was not manifested to a compensable degree within one year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 
1101,1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The RO has considered whether the veteran is entitled to a 
grant of service connection for degenerative joint disease of 
the lumbar spine as secondary to the service connected shell 
fragment wound of the left temporal bone.  38 C.F.R. § 3.310.  
For his part, the veteran stated in his substantive appeal 
that he was not claiming that his lumbar spine disorder was 
secondary to his service-connected shell fragment wound. 

The record contains no other evidence that his current lumbar 
spine disability was caused or permanently aggravated by the 
service connected shell fragment wounds.  The VA examiner in 
noting that the retained foreign bodies had not shifted over 
the years, suggested that there was no such relationship.  
Therefore, the evidence is also against service connection on 
a secondary basis. 38 C.F.R. § 3.310.

Because the weight of the competent evidence is against a 
link between the veteran's lumbar spine disability and a 
disease or injury in service, including a service-connected 
disease or disability, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).

II.  Cervical Spine Disability Analysis

Much of the analysis with regard to the lumbar spine 
disability is also applicable to the cervical spine claim.  
The record amply documents an in-service event and a current 
disability.  Two of the three elements to establish service 
connection are thus, established.

The cervical spine disability was initially reported in 1992.  
This is sooner after service than in the case of the lumbar 
spine disability, but there is still a more than 20 year gap 
between service and the initial reports of the claimed 
disability.

The private chiropractor and physician have provided 
competent evidence of a possible link between the current 
disability and service, but again did not account for the 
long gap between current disability and the initial findings 
referable to the cervical spine.

As explained above the Board has found the VA examiner's 
opinions to be more probative than the private opinions.  As 
such, the preponderance of the evidence is against the claim.

The record contains no complaints of neck or lower back pain 
prior to 1992.  Therefore, based on the veteran's discharge 
in November 1969, service connection for degenerative joint 
disease of the cervical spine may not be presumed to have 
been incurred during service as it was not manifested to a 
compensable degree within one year subsequent to the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101,1112; 
38 C.F.R. §§ 3.307, 3.309.

The RO also considered whether the veteran was entitled to a 
grant of service connection for the cervical spine disability 
secondary to the service connected shell fragment wounds.  38 
C.F.R. § 3.310.

The veteran wrote in his substantive appeal that he was not 
claiming that his cervical spine disorder was secondary to 
his service-connected shell fragment wounds, and there is no 
other competent evidence that the cervical spine disability 
is secondary to the shell fragment wounds.

Therefore, the veteran is not entitled to service connection 
for degenerative joint disease of his cervical spine on a 
secondary basis under 38 C.F.R. § 3.310.

Because the weight of the competent evidence is against a 
link between the veteran's degenerative joint disease of the 
cervical spine to a disease or injury in service, including a 
service-connected disease or disability, the preponderance of 
the evidence is against the claim of entitlement to service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


